DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 (c) with PCT/KR2020/003810 and claim for foreign priority under 35 U.S.C. 119 (a)-(d) with KR 10-2019-0033183. The certified copy for foreign priority has been filed with the Office on 09/13/2021. Accordingly, the earliest effective filing date was recognized as 03/22/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
There were no objections found in the specification; however, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-3 and 11 are objected to because of the following informalities:  
On line 12 of claim 1, line 13 of claim 2, and line 17 of claim 3, “second curvature,” should be changed to – second curvature, and – in order to put the claims in proper form; and 
On line 4 of claim 11, “a first exit surface” should be changed to – [[a]] the first exit surface – in order to put the claim in proper form. 
Appropriate correction is required, and Applicant’s assistance is requested to find other possible claim objections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichihara (US 20070030676 A1).
Re Claim 1:
Ichihara discloses a lighting device (shown in at least Fig 5 and described below) comprising: 
a substrate (substrate 1); 
a plurality of light emitting devices (light-emitting devices 2) disposed on the substrate (shown disposed on 1 in Fig 5); 
a first reflective layer (portion of reflective film 52 that is most proximate to 1, substantially parallel to the length of 1, and substantially perpendicular to optical axis S ) disposed on the substrate (shown in Fig 5); 
a resin layer (resin package 3; described in the base embodiment in at least ¶ 0035) disposed on the first reflective layer (shown in Fig 5); and 
a second reflective layer (portion of 52 excluding the first reflective layer) disposed on the resin layer (disposition shown in Fig 5), 
wherein the resin layer (3) includes a first surface (surface facing away from 1) from which light emitted from the plurality of light emitting devices (2) is emitted (due to the configuration shown in Fig 5), and a second surface (surface facing towards 1) opposite to the first surface (opposition shown in Fig 5), 
wherein the first surface (surface facing away from 1) of the resin layer (3) includes a first exit surface (surface of optical lens 31) having a first curvature (curvature shown in Fig 5), and a second exit surface (surface between adjacent pairs of 31; hereinafter flat surface) having a flat surface (shown in Fig 5), wherein a maximum distance from the second surface (surface facing 1) to the first exit surface (surface of 31) is greater than a maximum distance from the second surface (flat surface) to the second exit surface (configuration with regard to maximum distances to the second exit surface is shown in Fig 5).
Re Claim 4:
Ichihara further discloses wherein a radius of curvature of the second exit surface (radius of curvature of the flat surface) is 0.5 times or less than a radius of curvature of the first exit surface (this limitation is necessarily occurring since the flat surface does not have a curvature).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara.
With regard to the first exit surface, Ichihara  at least suggests wherein a first exit surface includes a hemispherical shape due to the configuration shown in Fig 5 (the examiner notes that the Cambridge dictionary defines hemispherical as shaped like half a sphere). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Ichihara as at least suggesting wherein a first exit surface includes a hemispherical shape.
With further regard to the first and second exit surfaces, Ichihara at least suggests an equivalent configuration of the first exit surface and the second exit surface to the claimed wherein a maximum length of the second exit surface ranges from 0.1 times to 0.5 times a maximum length of the first exit surface for the purpose of spacing adjacent pairs of first exit surfaces since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Ichihara as at least suggesting an equivalent configuration of the first exit surface and the second exit surface to the claimed wherein a maximum length of the second exit surface ranges from 0.1 times to 0.5 times a maximum length of the first exit surface for the purpose of spacing adjacent pairs of first exit surfaces.

Allowable Subject Matter
Claim 2-3 are objected for the reasons set forth above, and claims 15-20 or are objected as being dependent upon either claims 2 or 3. All of the aforementioned claims (2-3 and 15-20) but would be allowable if the claims objections to claims 2-3 were overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 2:
The closest prior art of record, Ichihara, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the second light emitting device and the second convex surface as set forth in the claim.
Re Claim 3:
The closest prior art of record, Ichihara, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the second light emitting device, the second convex surface, the first point, the second point, and the third point, as set forth in the claim.
Re Claims 15-18:
The claims contain allowable subject matter due to their dependence on base claim 2.
Re Claims 19-20:
The claims contain allowable subject matter due to their dependence on base claim 3.

Claims 5-10 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 5:
The closest prior art of record, Ichihara, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the first light emitting device and the second light emitting device as set forth in the claim.
Re Claims 6-10:
The claims contain allowable subject matter due to their dependence on intervening claim 5.
Re Claim 12:
The closest prior art of record, Ichihara, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of wherein the substrate, the first reflective layer, and the second reflective layer overlap the first and second exit surfaces in a vertical direction as set forth in the claim.
Re Claims 13-14:
The claims contain allowable subject matter due to their dependence on intervening claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In Fig 1, Bungenstock (US 20150241616 A1) discloses a lighting device comprising a plurality of light emitting device and a first surface including a first curvature.
In Fig 1, Min (US 20110220927 A1) discloses a light emitting device pertinent to the configuration of at least Figs 19-20 of Applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875